Citation Nr: 1446133	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-48 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.  

2.  Entitlement to a compensable initial rating for residuals of a right foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claims for service connection and assigned noncompensable ratings.  

In June 2011, the Board remanded the case for further development.  The ordered development has been completed for the hearing loss claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a compensable initial rating for residuals of a right foot fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, the Veteran has had Level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran's service treatment records, though apparently associated with the file at one time, are no longer included in his claim file.  This presents no prejudice to the Veteran with respect to his hearing loss claim, as that claim does not implicate any of the missing service treatment records, nor are those records needed to determine the correct disability rating for this issue.  

VA examinations were conducted in February 2010 and August 2011.  In its June 2011 remand, the Board found the discussion of extraschedular information from the February 2010 examination to be inadequate.  The rest of that examination, and the entirety of the August 2011 examination, are adequate for rating purposes.  These examinations contain sufficient information to rate the Veteran under the applicable Diagnostic Code, and the August 2011 examination responded to the specific questions posed by the Board.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to a Compensable Rating for Bilateral Hearing Loss

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

Two patterns of hearing loss are considered "exceptional" and allow for assigning different Roman numerals than those enumerated in Table VI.  First, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

Second, a Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

These auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating. 38 C.F.R. § 4.85.


Facts

At a VA audiology examination in February 2010, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
20
45
80
40
94
LEFT
5
20
80
75
45
94

Under Table VI, these results correspond to Level I hearing in both the left and the right ears.  No exceptional hearing loss was shown.  

On his December 2010 substantive appeal, the Veteran stated that he is unable to hear and understand most audible speech.  

At a VA audiology examination in August 2011, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
30
80
85
53
94
LEFT
15
30
50
75
43
96

Under Table VI, these results correspond to Level I hearing in both the left and the right ears.  No exceptional hearing loss was shown.  

Functionally, the Veteran stated that he does not wear his hearing aids often, complaining that they amplify background noise and have frequent feedback.  He reported significant difficulty understanding others in the presence of background noise, but stated that he is able to use the telephone and can hear others well in quiet situations.  The examiner advised the Veteran to obtain new hearing aids, believing that technology has improved since the time of his last fitting.  With new aids, the examiner opined that the Veteran's prognosis is excellent.  

Analysis

Both the February 2010 and August 2011 examinations document hearing acuity that, under Table VI, corresponds to Level I in each ear.  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.  

In the absence of any additional medical evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The August 2011 examination report details the functional effects of the Veteran's hearing loss, including difficulty hearing speech with background noise.  However, this impact is not considered "exceptional," and is contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a compensable initial rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable initial rating for bilateral hearing loss is not warranted.  


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.  


REMAND

Unlike the Veteran's hearing loss claim, the lack of service treatment records does prevent the Board from evaluating the claim for an increased rating for residuals of a right foot fracture.  Notably, at his examinations and in his December 2010 substantive appeal, the Veteran has complained of suffering from pain in his right foot.  At his November 2011 examination, however, the examiner concluded that this pain was not in the area that the Veteran injured during his active service, and that the pain is not related to his service-connected disability.  That said, without the Veteran's service treatment records, the Board cannot determine the probative value of the examiner's conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records and associate them with the claim file.  

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


